                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION


UNITED STATES OF AMERICA,

      Plaintiff/Respondent,                Case No. 15-CR-20710
                                                    19-CV-10419
v.                                         HON. GEORGE CARAM STEEH

CLIFFORD CONNER,1

      Defendant/Petitioner.

______________________________/

           ORDER DENYING PETITIONER’S MOTION TO
      VACATE, SET ASIDE, OR CORRECT SENTENCE (Doc. 96)
     AND DENYING PETITIONER’S MOTION FOR APPOINTMENT
        OF COUNSEL (Doc. 97) and DENYING PETITIONER’S
           MOTION FOR LIMITED DISCOVERY (Doc. 98)

      Now before the court is Defendant-Petitioner Clifford Conner’s pro se

motion to vacate, set aside, or correct sentence pursuant to 28 U.S.C. §

2255. Also pending are Petitioner’s motions for the appointment of

counsel, and for limited discovery. The government has responded to

Petitioner’s §2255 motion, and Petitioner has filed a Reply which this court

has duly considered. For the reasons set forth below, Petitioner’s motions

will be denied.


1
 Some parts of the record in this case refer to the Petitioner by the last
name of “Connor,” but this is a typographical error.
                                     -1-
                               I. Background

      On December 13, 2016, Petitioner pleaded guilty to aiding and

abetting a carjacking in violation of 18 U.S.C. §§ 2 and 2119(1), and aiding

and abetting the use and carry of a firearm during and in relation to a crime

of violence in violation of 18 U.S.C. §§ 2 and 924 (c)(1)(A)(ii). The parties

agreed to a sentencing Guidelines range of 46 to 57 months’ imprisonment

on the aiding and abetting carjacking count, and 84 months’ imprisonment

on the § 924(c) count for a total Guidelines range of 130 to 141 months.

On April 13, 2017, the court sentenced Petitioner within the terms of the

Rule 11 plea agreement to 46 months’ imprisonment on the aiding and

abetting carjacking count, and a consecutive 84 months’ imprisonment on

the § 924(c) count, for a total imprisonment of 130 months’ imprisonment.

      Despite receiving a sentence within the terms of the Rule 11 plea

agreement, and despite an explicit waiver of the right to appeal if

sentenced within the terms of the Rule 11 plea agreement, Petitioner filed a

notice of appeal. On appeal, Petitioner argued that his guilty plea was

invalid because the court considered an impermissible factor at sentencing,

namely, a murder for which he was acquitted after a jury trial. The Sixth

Circuit affirmed and determined that the record did not reflect that this court

considered this fact in formulating his sentence, and in any event,

                                     -2-
Petitioner received the benefit of the bargain because he was sentenced

within the agreed-upon Guidelines range.

      On February 11, 2019, Petitioner timely filed his 28 U.S.C. § 2255

motion. In his motion to vacate, set aside, or correct sentence now before

the court, Petitioner argues (1) his conviction under 18 U.S.C. § 924(c) is

invalid under Sessions v. Dimaya, 138 S. Ct. 1204 (2018), (2) his aiding

and abetting carjacking conviction is invalid because the government

allegedly failed to establish a necessary element of the offense that he

brandished his weapon, and (3) his counsel was ineffective for failing to

advise him that the government would reference his acquittal on state

murder charges at sentencing, and for failing to mention Dean v. United

States, 137 S. Ct. 1170 (2017) by name during his oral motion for a

downward departure at sentencing. Petitioner’s arguments lack merit.

                            II. Standard of Review

      To obtain relief under 28 U.S.C. ' 2255, a petitioner must

demonstrate A(1) an error of constitutional magnitude; (2) a sentence

imposed outside the statutory limits; or (3) an error of fact or law ... so

fundamental as to render the entire proceeding invalid.@ Short v. United

States, 471 F.3d 686, 691 (6th Cir. 2006) (quoting Mallett v. United States,

334 F.3d 491, 496B97 (6th Cir. 2003)). He Amust clear a significantly

                                      -3-
higher hurdle than would exist on direct appeal@ and establish a

Afundamental defect in the proceedings which necessarily results in a

complete miscarriage of justice or an egregious error violative of due

process.@ Fair v. United States, 157 F.3d 427, 430 (6th Cir. 1998) (internal

quotations and citations omitted).

                                      III. Analysis

1.   Sessions v. Dimaya, 138 S. Ct. 1204 (2018)

      Petitioner argues that Sessions v. Dimaya, 138 S. Ct. 1204 (2018),

which held that the residual clause definition of crime of violence in 18

U.S.C. § 16(b), which constitutes an “aggravated felony” in the Immigration

and Nationality Act, was unconstitutionally vague, necessarily invalidates

the residual clause language in 18 U.S.C. § 924(c)(3)(B). But Petitioner’s

§ 924(c) conviction was based on the predicate offense of carjacking which

qualifies as a crime of violence under the use-of-force clause in 18 U.S.C. §

924(c)(3)(A). United States v. Jackson, 918 F.3d 467, 486 (6th Cir. 2019).

Accordingly, there is no need to consider the residual clause and Dimaya

does not support the relief sought.

2.    Brandishing a Firearm

      Petitioner also argues that the government failed to establish the

element of brandishing the firearm under 18 U.S.C. § 924(c)(1)(A)(ii). But

                                       -4-
the element was included in the Third Superseding Indictment, (R. 62 at

PgID 364); in the Rule 11 factual basis which established that Petitioner

held the victims at gunpoint (R. 68 at PgID 382), and was adduced at the

plea hearing where Petitioner admitted he brandished his gun while his co-

defendant fought with one of the victims. (R. 88 at PgID 553-58). The

record belies Petitioner’s argument that the government failed to establish

that he brandished his firearm.

3.   Ineffective Assistance of Counsel

     The court turns now to Petitioner’s argument that he received

ineffective assistance of counsel. To prevail on an ineffective assistance

of counsel claim, Petitioner has the burden to show that his attorney

provided “deficient performance” and that he was prejudiced by that

deficiency. Strickland v. Washington, 466 U.S. 668, 687 (1984); Huff v.

United States, 734 F.3d 600, 606 (6th Cir. 2013). The court considers

Petitioner’s two claims of ineffective assistance of counsel below.

     A.    Petitioner’s Acquittal of State Murder Charges

     At sentencing, the government mentioned Petitioner’s acquittal on

state murder charges. (R. 89 at PgID 569-70, 573-74) Petitioner’s

attorney vehemently voiced his objection to that reference. Id. at PgID

570. Petitioner now claims his attorney was ineffective because he failed

                                     -5-
to warn him that the government would reference his acquittal on state

murder charges at sentencing. But Petitioner can show no prejudice

where this court did not consider that acquittal in determining Petitioner’s

sentence, and where Petitioner received a sentence within the Guidelines

range agreed to in his Rule 11 plea agreement. Accordingly, Petitioner

has failed to demonstrate ineffective assistance of counsel with regard to

the government’s reference of his acquittal on state murder charges.

      B.    Dean v. United States, 137 S. Ct. 1170 (2017)

      Petitioner also argues that his counsel was ineffective for failing to

mention Dean v. United States, 137 S. Ct. 1170 (2017), which was

decided days before his sentencing, by name at his sentencing hearing.

Petitioner argues Dean would have supported his attorney’s motion for a

downward departure on the aiding and abetting carjacking offense based

on the lengthy mandatory minimum sentence he was facing on the

§ 924(c) count. Indeed, Dean held that a district court may consider a

mandatory sentence imposed under § 924(c) in determining the proper

sentence for the underlying crime of violence. Id. at 1178. That is exactly

what happened in this case. The court sentenced Petitioner to the very

low end of the Sentencing Guidelines on the aiding and abetting

carjacking count because of the mandatory minimum sentence of 84-

                                      -6-
months for the § 924(c) conviction. (R. 89 at PgID 577). Because the

record is clear that the court did consider the § 924(c) mandatory minimum

sentence when calculating Petitioner’s sentence for the predicate offense,

his counsel’s failure to mention Dean by name at sentencing did not

prejudice him in any way, and his claim for ineffective assistance of

counsel on this basis must be denied.

4.    Evidentiary Hearing

      Petitioner has requested an evidentiary hearing on his § 2255 motion.

Because the record conclusively shows that Petitioner is entitled to no

relief, an evidentiary hearing is not warranted. Blanton v. United States, 94

F.3d 227, 235 (6th Cir. 1996) (citing Fontaine v. United States, 411 U.S.

213, 215 (1973) (“[E]videntiary hearings are not required when, as here,

the record conclusively shows that the petitioner is entitled to no relief.”).

5.    Motion for Appointment of Counsel

      Petitioner also seeks the appointment of counsel. In non-capital

cases, the decision to appoint counsel for a federal habeas petitioner is in

the discretion of the district court and is only required where the interests of

justice or due process so require. 18 U.S.C. ' 3006A(a)(2)(B); Mira v.

Marshall, 806 F.2d 636, 638 (6th Cir. 1986). Because there is no merit to




                                      -7-
Petitioner’s § 2255 petition, his request for the appointment of counsel shall

be denied.

6.    Motion for Limited Discovery

      Petitioner also seeks limited discovery. There is no automatic right to

discovery in a § 2255 proceeding. Johnson v. Mitchell, 585 F.3d 923, 934

(6th Cir. 2009). Discovery in § 2255 cases is controlled by Rule 6(a) of the

Rules Governing Section 2255 Proceedings for the United States District

Courts (“ § 2255 Rules”), which states that “[a] judge may, for good cause,

authorize a party to conduct discovery under the Federal Rules of Criminal

Procedure or Civil Procedure, or in accordance with the practices and

principles of law.” For good cause shown, the district court has the

discretion to permit discovery in a habeas proceeding, “‘provided that the

habeas petitioner presents specific allegations showing reason to believe

that the facts, if fully developed, may lead the district court to believe that

federal habeas relief is appropriate.’” Cornwell v. Bradshaw, 559 F.3d 398,

410 (6th Cir. 2009) (quoting Lott v. Coyle, 261 F.3d 594, 602 (6th

Cir.2001)). Petitioner requests a copy of the indictment, plea agreement,

sentencing transcript, and judgment. But Petitioner has not shown that

these documents would lead the court to believe that habeas relief is

appropriate here.

                                       -8-
                                  IV. Conclusion

     For the reasons set forth above, IT IS ORDERED that Petitioner’s

motion to vacate, set aside, or correct sentence pursuant to 28 U.S.C.

§ 2255 (Doc. 96) is DENIED. IT IS FURTHER ORDERED that Petitioner’s

motion for the appointment of counsel (Doc. 97) and motion for limited

discovery (Doc. 98) are DENIED.

     The court declines to issue a certificate of appealability, because

Petitioner has not “made a substantial showing of the denial of a

constitutional right,” for the reasons stated above. See 28 U.S.C.

§ 2253(c)(2); Fed. R. App. P. 22.

     IT IS SO ORDERED.

Dated: August 22, 2019

                                          s/George Caram Steeh
                                          GEORGE CARAM STEEH
                                          UNITED STATES DISTRICT JUDGE

                               CERTIFICATE OF SERVICE

                Copies of this Order were served upon attorneys of record on
                August 22, 2019, by electronic and/or ordinary mail and also
                     on Clifford A. Connor #51545-039, FCI Hazelton,
                      Federal Correctional Institution, P. O. Box 5000,
                                 Bruceton Mills, WV 26525.

                                     s/Barbara Radke
                                       Deputy Clerk




                                           -9-
